EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on 12 January 2021.

The application has been amended as follows: 
In the claims:
Claim 1, line 20: “wherein after the time difference received by the receiver changes, as time goes on, the frequency at which the time correction process is performed is decreased” has been inserted after --within a predetermined range--.
Claims 4-6 have been cancelled.
Claim 17, line 15: “wherein after the time difference received by the receiver changes, as time goes on, the frequency at which the time correction process is performed is decreased” has been inserted after --within a predetermined range--.
Claim 19, line 18: “wherein after the time difference received by the receiver changes, as time goes on, the frequency at which the time correction process is performed is decreased” has been inserted after --within a predetermined range--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Please see allowable subject matter in Office Action dated 23 July 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844